REPUBLIQUE DU CAMEROUN

_— Lu
25" |
il ou 11 00 211

oecrer N°20 /PM
portant incorporation au doïnaine privé de l'Etat, d'une portion de forêt

de 12 682, 5 hectares dénommée Unité Forestière d'Aménagement (UFA)

09 027.
LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution;
la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune

Vu
et de la pêche;

Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier,
modifiée et complété par l'ordonnance n°77/1 du 10 janvier 1977 ;

©
Vu l'ordonnance n°7412 du 06 juillet 1974 fixant le régime domanial,
modifiée et complétée par l'ordonnance n°77/2 du 10 janvier 1977 ;

le décret n°76/166 du 27 avril 1976 fixant les modalités de gestion du

domaine national;
Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du
domaine privé de l'Etat et ses modificatifs subséquents;

Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n°95/145 bis du 04 août 1995 É

Vu le décret n°95/531/PM du 20 août 1995 fixant les modalités
d'application du régime des forêts;
le décret n°2004/320 du 08 décembre 2004 portant o

Vu rganisation du
Gouvernement, modifié et complété par le décret n°2007/268 du 07

Fa septembre 2007 ;
Vu le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier
Ministre, Chef du Gouvernement; PRÉSIDENCE GE .& REPYTLIQUE
VISA

000664 | 12102011

PRESIDENCY OF THE REPUBLIC

le dossier technique,

DECRETE:

TICLE 1%.- Est, à compter de la date de signature dé présent décret, incorporée au
naine privé de l'Etat au titre de forêt de production, la parcelle de forêt d'une
erficie de 12 682, 5 hectares, située dans le Département de l'Océan, Région du

1 et délimitée ainsi qu'il suit:
Le point À (672 586, 338 544) dit de base, est situé sur la confluence entre la
re Bikoui ou Loukoundijé et deux cours d'eau non dénommés.

Generated by CañScanner
Du point A (672 586, 338 544), suivre en amon la rivière Bikoui ou
Lokoundjé sur une distance de 3 km pour atteindre le point B situé
Sur sa confluence avec un cours d'eau non dénommé:

Du point B (674 792, 340 360), suivre cet affluent de droite non
dénommé sur une distance de 3 km puis, l'affluent de gauche sur
700 m pour atteindre le point C ;

Du point C (677 584, 342 381), suivre la droite CD de gisement 62,
4 degrés sur une distance de 4,2 km pour alteindre le point D situé
Sur un cours d'eau non dénommé;

Du point D (681335, 344 340), suivre ce cours d'eau non
dénommé sur une distance de 660 m pour atteindre le point E
situé sur la rivière Ngongo ;

+. Du point E (681 684, 343 820), suivre la droite de gisement 103, 5
degrés sur une distance de 1,55 km pour afteindre le point F situé
Sur un cours d'eau non dénommé affluent de Ngongo ;

‘ê@
pe + Du point F (683 196, 343457), suivre en amont ce cours d'eau sur
| une distance de 3,4 km puisy- té uche-sur280-mpour
atteindre le point G. GP V EUR L :
MuueG4 | 12 Jui 2017 |
Î

A L'EST:
Fyiseridnt 0
l

ué à

Du point G (686 715, 343(007E Se rüité 46

degré sur une distance de M POUr attendre 16 p
la source d'un cours d'eau non dénommé affluent de Ngongo ;

Du point H (686 715, 344 285), suivre en aval ce cours d'eau sur

une distance de 2,8 km jusqu'à sa confluence avec un cours d'eau

non dénommé pour atteindre le point 1 (625 342, 346 335) puis,

l'affluent de gauche sur 2,3 km jusqu'à sa confluence avec la

rivière Ngongo pour atteindre le point J ; D

Du point J (684 597, 348 060), suivre en aval Ngongo sur une

2) distance de 3,3 km pour atteindre le point K ;

dE + _ Du point K (682 398, 345 750), suivre les droites:

o KL = 2,8 km et de gisement 276 degrés, L (679 567, 346
063), étant situé sur un cours d'eau non dénommé affluent

de Ngongo;
o LM=1,7kmet de gisement 5,5 degrés, M (679 736, 347

796), étant situé sur la rivière Lokoundijé ;

+ Du point M (679 736, 347796), suivre en amont la rivière
Lokoundjé sur une distance de 3,7 km pour atteindre le point N
situé sur sa confluence avec un cours d'eau non dénommé:

+ _ Du point N (681 533, 350 277), suivre en amont cet affluent non

dénommé sur 2,5 km pour atteindre le point O situé sur sa

confluence avec un cours d'eau non dénommé:

Generated by CamScanner
+ Du point O (681 452, 352 487), suivre la droite de gisement 291, 6
degrés, sur une distance de 1,7 km pour atteindre le point P situé sur le

même cours d'eau.

AU NORD ET A L' QUEST:

Du point P (679 881, 353 111), suivre en amont ce cours d'eau jusqu'à sa
Source pour atteindre le point Q ;
+. Du point Q (679 579, 352 794), suivre la droite de gisement 231 degrés sur
une distance de 3,1 km pour atteindre le point R situé sur un cours d'eau

non dénomumé affluent de Mougué ;
Du point R (677 153, 350 844), suivre en aval ce cours d'eau sur environ

608 m pour atteindre le point S (676 836, 350 383), situé sur un autre
affluent non dénommé de Mougué puis, suivre ce cours d'eau sur 600 m

pour atteindre le point T situé sur la rivière Mougué.
+. Du point T (676 402, 350 620), suivre en aval la rivière Mougué sur environ
10,5 km pour atteindre le point U situé sur la confluence de deux cours

€ d'eau non dénommés:

© + Du point U (669 019, 345 190), suivre la droite de gisement 235, 6 degrés
sur une distance de 5,6 km pour atteindre le point V situé sur une rivière

également appèlée Mougtié.

A L'OUEST:
Du point V (664 390, 342 029), suivre la droite de gisement 179 degrés

Sur une distance d FRERE situé sur la rivière

Songo.

VISA
Dons | 1212011

-_ Du point W (664 414 PMD881) livre BR alière Songo sur
environ 7, 5-km four atteindre le-poini X-sifué sur sa source;

+ _ Du point X (671 444, 339 164), suivre la droite de gisement 118, 5

degrés sur une distance de 1,3 km pour atteindre le point A dit de

AU SUD:

base.
La zone forestière ainsi délimitée, couvre une superficie de douze mille six cent
quatre vingt deux virgule cinq (12 682, 5) hectares.
ARTICLE 2.- (1) Le domaine forestier ainsi délimité, et dénommé Unité Forestière
d'Aménagement 09 027, est affecté à la production des bois d'œuvre.

(2) Les populations riveraines continueront à exercer dans la forêt ainsi
classée, leurs droits d'usage portant sur la collecte des produits forestiers non ligneux,
le ramassage du bois de chauffage, la chasse et la pêche traditionnelles.

(3) Les droits d'usage spécifiques seront arrêtés lors de l'élaboration et de
l'approbation du plan d'aménagement de ladite Unité Forestière d'Aménagement,

conformément aux textes en vigueur.

Generated by CamScanner
: ! Waodndede 11 A0 an,
| LEPREMERMNSTRE,
CHEF DU GOUVERNEMENT,

EVA
421UL2011

PRESIDENCY OF THE REPUBLIC

